DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 18-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0016229 to Czinger et al. (“Czinger”).
-From Claim 1: Czinger discloses an apparatus, comprising:
a part 602a;
a node 601 comprising a first portion attached to the part 602a and a second portion having a socket; and
first and second tubes 602b, 602c extending from the socket along non-parallel axes.
-From Claim 2: Czinger discloses wherein the part is additively manufactured. [0003]
-From Claim 3: Czinger discloses wherein the part is an extrusion. [0044]
-From Claim 4: Czinger discloses wherein the extrusion is hollow (by virtue of being a tube)
-From Claim 5: Czinger discloses wherein the node is additively manufactured. [0035]
-From Claim 6: Czinger discloses wherein at least one of the first and second tubes are additively manufactured. [0008]
Claim 18: Czinger discloses a method of securing tubes to a part 602a using a node 601 having a socket, comprising: 
attaching the node to the part; and
inserting first and second tubes 602b, 602c into the socket along nonparallel axis.
-From Claim 19: Czinger discloses wherein the part is additively manufactured. [0003]
-From Claim 20: Czinger discloses wherein the part is an extrusion. [0044]
-From Claim 21: Czinger discloses wherein the extrusion is hollow (by virtue of being a tube).
-From Claim 22: Czinger discloses wherein at least one of the first and second tubes are additively manufactured. [0008]
-From Claim 23: Czinger discloses wherein the node is additively manufactured [0035] to extend from a surface of the part 602a.
-From Claim 24: Czinger discloses wherein the surface is flat (i.e., the flat, terminal end of the tube).

Allowable Subject Matter
s 7-17 and 25-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to Claims 7 and 25, the prior art is lacking a teaching, suggestion, or motivation to modify Czinger so as to further include a wedge, inserted between the first and second tubes, to secure the first and second tubes to the socket.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        7/13/2021